Citation Nr: 1745749	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014 and in December 2016, the case was remanded for additional development.  Specifically, in the December 2016 decision, the Board reopened the Veteran's claims for service connection for an acquired psychiatric disorder and a gastrointestinal disorder; and remanded the underlying service connection claims along with the claim for service connection for sinusitis for additional development.  The Board also reopened the Veteran's claim for service connection for headaches and granted the underlying service connection claim along with the claim for service connection for chronic upper respiratory infections (URI).

In April 2017, a rating decision was issued to effectuate the Board's December 2016 decision.  Pertinently, the Veteran's headaches were assigned a 0 percent rating, effective February 11, 2009, and his chronic URI was assigned a 0 percent rating, effective July 15, 2009.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2017, disagreeing with both the initial ratings and effective dates assigned for his headaches and chronic URI.  

As a result of Board's December 2016 remand and the Veteran's May 2017 NOD, the RO issued another rating decision in June 2017 that granted service connection for a generalized anxiety disorder, rated 70 percent, effective May 9, 2011, and granted service connection for sinusitis (which was evaluated with the Veteran's chronic URIs), rated 0 percent, effective May 9, 2011, and 30 percent, effective April 25, 2017.  The RO also granted an increased initial rating of 30 percent for the Veteran's headaches, effective February 11, 2009.  The grant of service connection for a generalized anxiety disorder and sinusitis constitutes a full award of the benefit sought on appeal with respect to those issues; therefore, they are no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Following the June 2017 rating decision, the Veteran submitted a timely notice of disagreement (NOD) with regard to the initial rating and effective date assigned for his anxiety disorder, and continued to disagree with the initial ratings and effective dates assigned for his headaches and URI with sinusitis.  See August 2017 NOD.  

Regarding the issues of entitlement to an initial rating in excess of 30 percent for headaches; entitlement to an initial compensable rating prior to April 25, 2017, and an initial rating in excess of 30 percent from that date for URI with sinusitis; entitlement to an effective date earlier than February 11, 2009, for the award of service connection for headaches; and entitlement to an effective date earlier than May 9, 2011, for the award of service connection for URI with sinusitis, the Board acknowledges that the Veteran has perfected an appeal for each of those issues; however, they have not yet been certified to the Board.  See August 2017 statement of the case (SOC); August 2017 VA Form 9, substantive appeal.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  See, e.g., September 2017 supplemental SOC (SSOC).  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Regarding the issues of entitlement to an initial rating in excess of 70 percent for generalized anxiety disorder and entitlement to an effective date earlier than May 9, 2011, for the award of service connection for generalized anxiety disorder, the record shows the Veteran has not yet been issued an SOC for these issues.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See September 2017 deferred rating decision.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In April 2017, the Veteran underwent a VA examination to assess the nature and etiology of his gastrointestinal disorder.  The examiner noted significant symptoms of abdominal pain, nausea, vomiting, and hematemesis.  The examiner also found that the Veteran had a diagnosis of gastroesophageal reflux disease (GERD) as early as 2007, a diagnosis of gastritis in 1966, and no diagnosis of atrophic gastritis.  In rendering a medical opinion, the examiner stated that the Veteran's diagnosed gastritis was not related to nor did it have its onset during the Veteran's period of ACDUTRA.  His rationale was that a review of the medical records did not reveal any evidence of atrophic gastritis and consequently, the currently diagnosed condition related to the Veteran's claimed gastritis, atrophic was less likely than not incurred in or caused by ACDUTRA.

In spite of the AOJ's attempt at acquiring an adequate medical opinion, the Board finds that remand is required to obtain an additional VA examination and opinion consistent with the directives herein.  Chiefly, the April 2017 VA examiner did not identify adequately the Veteran's present disability.  In this regard, the Board notes that although the examiner gave a specific opinion with regard to gastritis, the examiner did not opine as to whether the Veteran's diagnosis of GERD was related to service.  

Furthermore, the examiner failed to consider and discuss the various lay statements of record that indicate the Veteran's stomach problems began when he was in service.  See July 1971 Hearing Testimony, June 1971 Report of Childhood Disability, June 1977 Hearing Testimony, September 1970 Buddy Statements, and November 1974 Buddy Statements; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board notes that the Veteran is competent to describe such symptoms as stomach pain, vomiting, and inability to eat.  See Layno v. Brown, 6 Vet. App. 465 (1994).   

The Board notes that the record also indicates that the Veteran's gastrointestinal disorder may be caused or aggravated by his service-connected anxiety disorder.  Accordingly, on remand, the VA examiner should address secondary service connection.  

Finally, it appears that VA treatment records were added to the claims file after the issuance of the August 2017 SSOC.  As such, the AOJ must consider this additional evidence. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's gastrointestinal disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

a)  Identify any current diagnosis for any and all gastrointestinal disorders.  

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed gastrointestinal disorder had its onset during active service, or is otherwise related to active service.

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any gastrointestinal disorder was caused or aggravated by his service connected anxiety disorder.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically describe and discuss the lay statements included in the following:

(i)  July 1971 Hearing Testimony, 

(ii) June 1971 Report of Childhood Disability, 

(iii)  June 1977 Hearing Testimony, 

(iv)  September 1970 Buddy Statements, and 

(v)  November 1974 Buddy Statements

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

